DETAILED ACTION
This office action is in response to claims and remarks filed 6 June 2022.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8 of the remarks filed 6 June 2022, with respect to the objections made to claims 6, and 14 have been fully considered and are persuasive.  The objections have been withdrawn. 

Applicant’s arguments, see pages 8-16 of the remarks filed 6 June 2022, with respect to the rejections under 35 U.S.C. 101 to claims 1-20 have been fully considered but are not persuasive.  
i.	On page 8, the applicant argues that “Claim 1 recites ‘A method for monitoring virtual servers in real-time”…It is not possible to monitor ‘virtual servers’ in real time by human thought or pen and paper since the ‘virtual servers’ run on computer hardware and are not discernable via human thought.”
	The examiner respectfully disagrees. The claim does not contain any detail regarding how the monitoring is performed, which under the broadest reasonable interpretation, would preclude the step from being carried out as a mental process of observation. The broadest reasonable interpretation of monitoring a virtual server includes simply observing information about a virtual server. For example, an administrator, looking at a screen displaying various timestamps of a few virtual servers, would be  performing, under the broadest reasonable interpretation, a step of “monitoring virtual servers” and could easily identify timestamps indicating, for example, when a virtual server starts, and stops in real time as they happen, as the time between starting and stopping virtual servers could be on the order of minutes as illustrated in the applicant’s Figs. 4-6 (i.e., VS1 segment from 420-422 lasts over half of the two minute time window from t1 to t2 (see [0091]-[0093]). Since the claim does not contain any detail that would preclude performing the monitoring as a step of observation, the examiner has determined that the monitoring of virtual servers could reasonably be performed as a step of observation, which has been determined by the courts to be an abstract idea (see 2019 PEG). The applicant’s argument is therefore not persuasive.

ii.	On page 8, the applicant argues that “The virtual servers are also monitored in real-time- which the human mind is not equipped to perform as the human mind operates much slower than virtual servers and therefore the human mind could not keep up with real-time monitoring of virtual servers.”
	The examiner respectfully disagrees. The claim does not contain any detail that would indicate monitoring specific operations that occur too quickly for the human mind to observe in “real time”. In fact, the virtual server events being monitored are claimed in claims 4-6 as being time periods between virtual server “start times” and virtual server “end times”, which, according to the applicant’s own specification, represent time periods that may be on the order of minutes, as illustrated in the applicant’s Figs. 4-6 (i.e., VS1 segment from 420-422 lasts over half of the two minute time window from t1 to t2 (see [0091]-[0093]). The human mind is easily capable of observing events that occur minutes apart from one another in “real time” as they happen. Since the claim does not contain any detail that would preclude performing the monitoring of virtual servers from being performed reasonably within the human mind, the applicant’s argument is not persuasive.

iii.	On page 9, the applicant argues that “with respect to Claim 1, such claim recites ‘identifying, by a computer system, a group of virtual servers from virtual server events occurring within a time window in real time’…a group of virtual servers is specifically identified from virtual server events occurring within a time window in real-time. Since a human mind is not equipped to discern actual virtual server events occurring within a time window in real time, Claim 1 recites limitations that cannot practically be performed in the human mind, and therefore such claim does not recite a ‘mental process’”.
	The examiner respectfully disagrees. As stated above, the virtual server events being monitored are claimed in claims 4-6 as being time periods between virtual server “start times” and virtual server “end times”, which, according to the applicant’s own specification, represent time periods that may be on the order of minutes, as illustrated in the applicant’s Figs. 4-6 (i.e., VS1 segment from 420-422 lasts over half of the two minute time window from t1 to t2 (see [0091]-[0093]). The human mind is easily capable of observing events that occur minutes apart from one another in “real time” as they happen. Since the claim does not contain any detail that would preclude performing the monitoring of virtual servers from being performed reasonably within the human mind, the applicant’s argument is not persuasive.

iv.	On page 9, the applicant argues that “with respect to Claim 1, such claim recites ‘determining, by the computer system, a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers’. Since a human mind is not equipped to discern actual virtual server events occurring within a time window in real time, Claim 1 recites limitations that cannot practically be performed in the human mind, and therefore such claim does not recite a ‘mental process’”.
The examiner respectfully disagrees. As stated above, the virtual server events being monitored are claimed in claims 4-6 as being time periods between virtual server “start times” and virtual server “end times”, which, according to the applicant’s own specification, represent time periods that may be on the order of minutes, as illustrated in the applicant’s Figs. 4-6 (i.e., VS1 segment from 420-422 lasts over half of the two minute time window from t1 to t2 (see [0091]-[0093]). The human mind is easily capable of observing events that occur minutes apart from one another in “real time” as they happen. Since the claim does not contain any detail that would preclude performing the monitoring of virtual servers from being performed reasonably within the human mind, the applicant’s argument is not persuasive.

v.	On page 9, the applicant argues that “with respect to Claim 1, such claim recites ‘performing, by the computer system, a set of actions using the metric’. Here, the computer itself performs a set of actions using the ‘metric’ that is determined using the virtual server events occurring within the time window for the group of virtual servers.”
	The examiner respectfully points out that this specific claim limitation was addressed as an additional element in step 2A, prong 2, and step 2B, and was not considered to be a mental process in step 2A, prong 1. Therefore, an argument that this specific claim limitation is not a mental process is moot, as it does not address the current rejection on record.

vi.	On pages 9-10, the applicant argues “One way to demonstrate such integration [into a practical application] is when the claimed invention improves the functioning of a computer or improves another technology or technical field…As described in Published Application US 2021/0342175 A1 paragraphs [0084]-[0085], the features of Claim 1 improves functioning of the computer by increasing the performance thereof. Claim 1 is thus shown to be statutory per Step 2A, Prong 2.”
	The examiner respectfully disagrees. 
First, MPEP 2106.04(d)(1) states:
“if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology” (emphasis added).
The applicant cites [0084]-[0085] as disclosing an improvement to the functioning of the computer. From [0085]:
“In the illustrative example, the use of virtual server monitor 304 in computer system 306 integrates processes into a practical application for monitoring virtual servers 308 that increases the performance of computer system 306… Virtual server monitor 304 can perform a set of actions 324 using metric 322. These actions can include actions taken to increase the performance of computer system 306 in creating virtual servers 308 to meet a desired level of performance.”
These actions, as claimed in claim 8, include “at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, sending an alert to a data center administrator, and allocating resources to enable moving the metric toward a desired level of performance.”
The specification sets forth an improvement “in a conclusory manner” because the specification merely asserts that an improvement is made without the detail necessary to be apparent to a person of ordinary skill in the art. For example, it is not clear to one of ordinary skill in the art how simply publishing a metric in a database, creating an entry in a log for a customer or data center, or sending an alert to an administrator, would result in an improvement to the functioning of the computer system 306. Additional steps would need to be taken in order for any improvement to be seen (i.e., how does simply publishing a metric improve functioning of a computer? The metrics publication would need to lead to an additional step that actually improves the performance somehow). Lastly, while allocating resources to a virtual server could certainly improve the performance of that specific virtual server if that virtual server actually utilizes those resources, the actual utilization of those resources is not claimed. Therefore, any performance improvement that comes from increased resources is not realized unless the claim recites usage of those resources. Further, the actual functioning of the claimed computer system 306 (i.e., monitoring virtual servers by identifying a group of virtual servers from events, determining a metric for the group of virtual servers, and performing an action) is not affected or improved by this allocation. In other words, there is no improvement in the performance of how virtual servers are monitored/identified, there is no improvement in the performance of how metrics are determined, and there is no improvement in the performance metric publication, logging of entries, generation of alerts, or in the process of allocation of resources. Since the specification merely states that the process increases performance of the computer system in a conclusory manner, the examiner has determined that the claim does not recite an improvement in the functioning of the computer.
Second, MPEP 2106.04(d)(1) further states:
“if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel") (emphasis added)”
As discussed above, since the claimed set of actions do not necessarily improve functioning of the computer, the examiner has determined that the claim itself does not reflect the disclosed improvement. For example, publishing a metric in a database, creating an entry in a log for a customer or data center, sending an alert to an administrator, or allocating resources to a virtual server would not result in an increase in the “performance of the computer system 306” because none of the actions affect performance of the computer system 306. None of the claimed limitations appear to provide the disclosed increase in performance of computer system 306, and thus the examiner has determined that the claim does not recite an improvement in the functioning of the computer. Therefore, the applicant’s argument is not persuasive.

vii.	On page 10, the applicant argues “The real-time metric determination that is performed using virtual server events that cannot practically be performed by human thought is not a well-understood, routine, conventional processing step-and therefore provides significantly more than the alleged abstract idea of ‘mental process’. The examiner has also failed to establish by objective evidence that such real-time metric determination is well-understood, routine, conventional, and has therefore failed to comply with MPEP 2106.05(d)(I). Claim 1 is thus further shown to have been erroneously rejected per Step 2B.”
	The examiner respectfully points out that the limitation in question (i.e. the real-time metric determination) has been established to be practically performed as an abstract idea of mental process above. Further, the office action correctly rejected the limitation in question as part of the judicial exception under Step 2A, Prong one. Since Step 2B evaluates “whether the claim recites additional elements that amount to an inventive concept (aka ‘significantly more’) than the recited judicial exception” (see 2019 PEG), Step 2B does not apply to elements that are part of the recited judicial exception. Therefore, the applicant’s argument is moot.

viii.	On pages 10-11, the applicant argues that “Claim 1 is shown to be directed to proper statutory subject matter using the USPTO’s own streamlined analysis process…The features of Claim 1 do not come anywhere close [to] tying up the science or technology of ‘mental process’…for example, virtual servers could be monitored in real-time that do not take into account particular virtual server ‘events’. Therefore, the features of Claim 1 do not come anywhere close [to] tying up the science or technology of ‘mental process’- and therefore the results of the streamlined analysis clearly establishes that Claim 1 is statutory per such streamlined analysis…Claim 1 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
	The examiner respectfully disagrees. MPEP 2106.06 states:
“For purposes of efficiency in examination, examiners may use a streamlined eligibility analysis (Pathway A) when the eligibility of the claim is self-evident, e.g., because the claim clearly improves a technology or computer functionality. However, if there is doubt as to whether the applicant is effectively seeking coverage for a judicial exception itself, the full eligibility analysis (the Alice/Mayo test described in MPEP § 2106, subsection III) should be conducted to determine whether the claim integrates the judicial exception into a practical application or recites significantly more than the judicial exception” (emphasis added).
First, since the eligibility of the claim was not self-evident (i.e., the claim does not “improve a technology or computer functionality” as explained above, let alone “clearly” recite such an improvement), and there was doubt as to whether the applicant was effectively seeking coverage for a judicial exception itself, the streamlined eligibility analysis should not have been used, and the full eligibility analysis should have been conducted.
Second, the examiner respectfully disagrees with the applicant’s allegation that the features of claim 1 “do not come anywhere close to tying up the science or technology of ‘mental process’”, because the claim recites a mental process without any additional elements that integrate the mental process into a practical application, or amount to significantly more than the mental process. 
MPEP 2106.06(a) goes on to state:
“A claim that does not qualify as eligible after Step 2B of the full analysis would not be suitable for the streamlined analysis, because the claim lacks self‐evident eligibility” (emphasis added).
While the applicant argues that “virtual servers could be monitored in real-time that do not take into account particular virtual server ‘events’”, the examiner respectfully points out that mental process identified in the rejection includes monitoring virtual servers in real-time by taking into account particular virtual server events. The claim does not contain additional elements that amount to significantly more than the abstract idea (i.e., is “not eligible after Step 2B”). In other words, the application is attempting to tie up the mental process of monitoring virtual servers in real-time by taking into account particular virtual server events, through the use of insignificant, extra-solution activity that is not significantly more than the mental process. Thus, a streamlined analysis was not appropriate. Therefore, the applicant’s argument is not persuasive.

ix.	On page 11, the applicant argues that “claim 2 recites features pertaining to using virtual server events occurring within a time window to determine a metric for a group of servers. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 2 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
	The examiner respectfully disagrees. The office action identified claim 2 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

x.	On pages 11-12, the applicant argues that “The features of Claim 2 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 2 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
	The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xi.	On page 12, the applicant argues that “Claim 3 recites features pertaining to pruning a virtual server when it is not needed for a further determination of the ‘metric’. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 3 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
	The examiner respectfully disagrees. The office action identified claim 3 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

xii.	On page 12, the applicant argues that “The features of Claim 3 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 3 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xiii.	On pages 12-13, the applicant argues that “Claim 4 recites features pertaining to creating and updating a virtual server record when certain events occur. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 4 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
The examiner respectfully disagrees. The office action identified claim 4 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

xiv.	On page 13, the applicant argues that “The features of Claim 4 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 4 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xv.	On page 13, the applicant argues that “Claim 5 recites features pertaining to a timeline associated with a customer or data center. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 5 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
The examiner respectfully disagrees. The office action identified claim 5 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

xvi.	On pages 13-14, the applicant argues that “The features of Claim 5 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 5 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xvi.	On page 14, the applicant argues that “Claim 6 recites features pertaining to how the ‘metric’ is calculated. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 6 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
	The examiner respectfully disagrees. The office action identified claim 6 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

xvii.	On page 14, the applicant argues that “The features of Claim 6 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 6 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xviii.	On page 15, the applicant argues that “Claim 7 recites features pertaining to particular characteristics of the ‘events’ occurring within a particular time window. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 7 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
The examiner respectfully disagrees. The office action identified claim 7 as further describing “observation and evaluation/judgement steps identified above as abstract” under step 2A prong one (see 2019 PEG). The determination of whether a step/action is well-understood, routine, or conventional activity applies to “additional elements” under step 2B (see 2019 PEG), and not to those elements identified as abstract ideas. Therefore, the applicant’s argument is moot.

xix.	On page 15, the applicant argues that “The features of Claim 7 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 7 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xx.	On page 15, the applicant argues that “Claim 8 recites features pertaining to particular characteristics of the ‘set of actions’ that are performed. This claimed step/action is not well-understood, routine, conventional activity-nor has the examiner established otherwise by objective evidence per MPEP 2106.05(d). Claim 8 is thus further shown to have been erroneously rejected due to such MPEP-based deficiencies.”
	The examiner respectfully disagrees. The office action addressed claim 8 by stating “as described above with regard to step 2A, prongs 1 and 2, does not integrate the judicial exception into a practical application, or amount to significantly more than the judicial exception.” Despite the obvious typo (it should read “with regard to step 2A, prong 2, and step 2B, since the determination of whether a limitation amounts to significantly more than the judicial exception takes place in step 2B), the examiner has established that the additional elements, besides resource allocation which is considered merely a mental process, “amount to no more than mere data output implemented using generic computer components. Data output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (see MPEP 2106.05(d))”. In other words, publishing metrics in a data base, creating an entry in a log for a customer or data center, or sending an alert are all examples of mere data output, or transmission, to a database, log, or administrator, that are recited at a high level of generality, and thus are well-understood, routine, and conventional activities. Therefore, the examiner has shown that the limitations of claim 8 are either a mental process, or well-understood, routine, and conventional activities using examples from MPEP 2106.05(d), and the applicant’s argument is not persuasive.
Further, the applicant’s argument fails to comply with 37 CFR 1.111(b) because it amounts to a general allegation that the claims define a patentable invention. The applicant could have provided arguments or evidence as to why they believed publishing metrics in a data base, creating an entry in a log for a customer or data center, or sending an alert were not examples of mere data output, or transmission, recited at a high level of generality. However, the applicant’s argument comprises a general allegation that they do not. Therefore, the applicant’s arguments do not comply with 37 CFR 1.111(b).

xxi.	On page 16, the applicant argues that “The features of Claim 8 do not come anywhere close [to] tying up the science or technology of ‘mental process’…Claim 8 is thus shown to have been erroneously rejected under 35 U.S.C. 101 when viewed in light of the USPTO’s own streamlined analysis process.”
The examiner respectfully disagrees. The examiner maintains that the claim was not eligible to be examined under the streamlined analysis because the eligibility of the claim was not “self-evident” for at least similar rationale to that applied to argument viii above. The applicant’s argument is therefore not persuasive.

xxii.	On page 16, the applicant traverses the rejections of claims 9-20 for similar reasons. The examiner has found these reasons to be not persuasive based on the responses put forth above.

Applicant’s arguments, see pages 16-24 of the remarks filed 6 June 2022, with respect to the rejections under 35 U.S.C. 103 to claims 1-20 have been fully considered but are not persuasive. 
xxiii.	On pages 17-18, the applicant argues that “With respect to claim 1…a ‘group of servers’ are identified from virtual server events occurring within a time window in real-time…It is initially noted that claim 1 does not recite identifying ‘events’ without any qualification pertaining to such ‘events’-as the Examiner is erroneously interpreting Claim 1. Instead, the ‘events’ that are identified are ‘events’ occurring within a time window-which Cropper does not describe. For example, in paragraph [0089]…[0054]…[0096]…there is no mention of identifying particular ‘events’ occurring within a time window in real-time. Instead, a ‘time stamp’ is used. Thus it is urged that Claim 1 has been erroneously rejected due to such event-identify based prima facie obviousness deficiencies. Applicant initially traverses the rejection of claims 2, 4, 5, and 7 for reasons given above with respect to Claim 1.”
	The examiner respectfully disagrees. As cited by the office action, Cropper teaches in [0096]:
“FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines in a virtualized computing environment. Block 302 defines a monitoring interval, and blocks 304 and 306 initiate a pair of nested FOR loops that, at each monitoring interval, analyze each temporal dynamic policy for each deployed virtual machine in the virtualized computing environment” (emphasis added).
	Cropper discloses a “monitoring interval,” representing an interval, or “window” of time during which deployed VMs are analyzed, or “identified.” The “time stamp” alluded to in the applicant’s argument, refers to the time stamps (Cropper FIG. 7, step 310) of “events” collected in a periodic manner that represents “a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine” (Cropper [0013]). Therefore, based on virtual machine “events” such as activation and deactivation during a monitoring interval, Cropper’s monitoring task is able to identify the deployed virtual machines, and access corresponding timestamps to compare them with temporal conditions. Since Croppers monitoring interval is analogous to the claimed “time window”, Cropper’s teaching supports the prima facie case of obviousness, and the applicant’s argument is not persuasive. 

xxiv.	On pages 18-19, the applicant argues that “with respect to claim 2, such claim recites ‘repeating identifying, by the computer system, the group of virtual servers from the virtual server events occurring within the time window in real-time…determining, by the computer system, the metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers’…this cited passage does not describe event-based processing, but instead describes policy based processing.”
	The examiner respectfully disagrees. Cropper teaches in [0096]:
“FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines in a virtualized computing environment” (emphasis added).
As part of Fig. 7, Cropper further describes in [0096] and [0013]:
“Block 310 accesses the time stamp (temporal attribute) for the virtual machine that is to be tested by the temporal condition” (emphasis added).
“Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine” (emphasis added).
Cropper teaches periodic monitoring of temporal dynamic policies that includes accessing time stamps associated with virtual machine/server events such as creation, deployment, activation, deactivation, and idling of the virtual machine/server. Since the periodic monitoring of the virtual machine/server events occurs within a time interval, or since a previous time interval (see Block 302 of Fig. 7, and described in [0096], defining a “monitoring interval”), it is considered to be within a “time window”. In other words, virtual machine/server creation events that occur within the defined monitoring interval, or since the previous monitoring interval, are detected and accessed. Therefore, since Cropper teaches the limitation at issue, the applicant’s argument is not persuasive.

xxv.	On pages 19-20, the applicant argues that “With respect to claim 4 (and dependent claim 5)…there is no mention of ‘creating’ an actual ‘record’ with a ‘start time’ as claimed. Thus, it is urged that Claim 4 (and dependent Claim 5) has been erroneously rejected due to such record creating-based prima facie obviousness deficiencies.”
	The examiner respectfully disagrees. Cropper teaches in [0013] and [0076]:
“Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine” (emphasis added).
“A temporal attribute, in this regard, may refer to any time-related attribute of a virtual machine, e.g., based upon a point in time at which an event occurred or a duration since an event occurred. A temporal attribute may be represented in some embodiments by a time stamp, and may include a time of day and/or a date in some embodiments…a temporal attribute may be based upon a number of different types of events that may be associated with the life cycle of a virtual machine, e.g., when the virtual machine was created, deployed, activated, deactivated, idled, etc” (emphasis added).
The temporal attribute described in Cropper represents an “actual record” associated with time durations associated with events, including when a virtual machine is created, deployed, activated, deactivated, idled, etc. Since “collecting” the temporal attribute involves “determining a time or duration associated with creation…of the virtual machine”, the collection of the temporal attribute is understood to be a “creation” of the temporal attribute with at least a timestamp of the start of virtual machine creation. Therefore, since Cropper teaches the limitation at issue, the applicant’s argument is not persuasive.

xxvi.	On page 20, the applicant argues that “with respect to claim 4 (and dependent claim 5), such claim recites ‘updating, by the computer system, the virtual server record with an end time when running of the virtual server is detected in real-time’…there is no mention of ‘updating’ an actual ‘record’ with an ‘end time’, as claimed. Thus, it is further urged that Claim 4 (and dependent Claim 5) has been erroneously rejected due to such record updating-based prima facie obviousness deficiencies.”
	The examiner respectfully disagrees. As cited above in [0013] and [0076], Cropper discloses a temporal attribute comprising timestamps associated with a duration of at least creation of a virtual machine. Since a duration of virtual machine creation is the time period between  when creation begins and when it ends, it is clear that the temporal attribute is “updated” with a timestamp indicating an “end” of virtual machine creation, so as to include a “duration associated with creation…of the virtual machine.” Therefore, since Cropper teaches the limitation at issue, the applicant’s argument is not persuasive. 

xxvii.	On pages 20-21, the applicant argues that “with respect to claim 5, such claim recites ‘the virtual server record is for a timeline associated with at least one of a customer and a data center’…there is no mention of (1) a ‘virtual server record’ created with a ‘start time’, or (2) a ‘timeline’ associated with a customer or data center, as claimed. Instead, a ‘virtual machine management action’ is described. Thus, it is urged that Claim 5 has been erroneously rejected due to such virtual server record/timeline-based prima facie obviousness deficiencies.”
	The examiner respectfully disagrees. As cited above in [0076], Cropper’s temporal attribute refers to timestamps that are associated with events of a “life cycle of a virtual machine” which includes “when the virtual machine was created, deployed, activated, deactivated, idled, etc, and, in [0013] can be indicative of “duration” associated with such events. As such, (1) the temporal attribute is collected, or “created” with a time stamp indicating the “start time” of virtual machine creation, and (2) the “life cycle” of timestamps within the temporal attribute is indicative of a “timeline”, or sequence of events, marked by timestamps, in a virtual machine’s life, and is at least associated with “customers” of the cloud computing environment ([0005]) and a “data center” that provides virtualization ([0005]). Therefore, since Cropper teaches the limitations at issue, the applicant’s argument is not persuasive.

xxviii.	On pages 21-22, the applicant argues that “with respect to claim 7, such claim recites ‘wherein the virtual server events comprise at least one of a create request event…and a run event…’…there is no mention of ‘events’ occurring in a particular time window, and therefore, this cited passage does not describe characteristics/features of such (non-taught) ‘events’, as claimed. Instead, ‘temporal attributes’ are collected…there is no mention of ‘events’ occurring in a particular time window, and therefore, this cited passage does not describe characteristics/features of such (non-taught) ‘events’, as claimed. Instead, a ‘sequence of operations’ is described. Thus, it is urged that Claim 7 has been erroneously rejected due to such event-based prima facie obviousness deficiencies.”
	The examiner respectfully disagrees. As cited in [0096], Cropper teaches:
“Block 302 defines a monitoring interval, and blocks 304 and 306 initiate a pair of nested FOR loops that, at each monitoring interval, analyze each temporal dynamic policy for each deployed virtual machine in the virtualized computing environment” (emphasis added).
“Block 310 accesses the time stamp (temporal attribute) for the virtual machine that is to be tested by the temporal condition” (emphasis added).
Thus, Cropper teaches monitoring of virtual machine events within a time interval, or since a last time interval, representing a “time window”. Since events include virtual machine creation events, and virtual machine activation events, as described at least in [0013], and [0076], the monitor task monitors for creation and activation events occurring within a time interval, or since a last time interval, representing a “time window.” Therefore, since Cropper teaches the limitations at issue, the applicant’s argument is not persuasive.

xxix.	On page 22, the applicant traverses the rejections of claims 9, 10, 12, 13, 15, 17, 18, and 20 for similar reasons to those given with respect claims 1, 2, 4, 5, and 7. Since none of the reasons given with respect to claims 1, 2, 4, 5, and 7 were persuasive, the traversal of the rejection of claims 9, 10, 12, 13, 15, 17, 18, and 20 are similarly not persuasive.

xxx.	On pages 22-23, the applicant argues that “with respect to claim 3, such claim recites ‘pruning, by the computer system, a virtual server from the group of virtual servers when the virtual server is not needed for a future determination of the metric’…there is no mention of a server-based pruning operation being performed, as claimed. Instead, a training data set is built and used to build a predictive usage model… there is no mention of a server-based pruning operation being performed, as claimed. Instead, a time series describing a number of users actively using virtual desktops is described. Thus, it is urged that Claim 3 has been erroneously rejected due to such pruning-based prima facie obviousness deficiencies.”
	The examiner respectfully disagrees. In [0038], and [0039], Bhandari teaches:
“Once data from the usage log 138 is filtered to obtain virtual desktop usage for a pool of virtual machines 206, the usage analysis engine 150 can parse the information to extract data for log-on and log-off requests. The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past. The usage analysis engine 150 can then generate a time series describing a number of users actively using virtual desktops provided by the virtual machines 206” (emphasis added).
“The usage analysis engine 150 can extract information from the usage log 138 for one or more organizations and pre-process the usage log 138 to construct a training data set used that can be used by the usage analysis engine 150 to build a predictive usage model 160. In some examples, the usage analysis engine 150 can pre-process the usage log 138 by filtering extraneous (or non-useful) data from the usage log 138 as well as identifying relevant variables in the filtered usage log 138, as will be described. Ultimately, the usage analysis engine 150 constructs a training data set which can be used to generate a time series or similar data model” (emphasis added).
Bhandari teaches building a predictive model of future usage representative of a “future metric” of usage of virtual machines/servers. Bhandari further teaches filtering, or “pruning” data related to the usage of particular virtual machines/servers from a usage log that is deemed extraneous, or “not-needed”. In other words, Bhandari filters out, or “prunes” virtual machine/server usage information that is not useful, or “needed” to use in a predictive model of future usage. Therefore, since Bhandari teaches the limitation at issue, the applicant’s argument is not persuasive. 

xxxi.	On pages 23-24, the applicant argues that “with respect to claim 6, such claim recites ‘identifying, by the computer system, a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers’…there is no mention of a particular ‘anchor virtual server’ that is an oldest virtual server for the group of virtual servers’, as claimed. Instead, time-based characteristics pertaining to ‘user interactions’ are described. Thus, it is urged that claim 6 has been erroneously rejected due to such ‘anchor virtual server’ based prima facie obviousness deficiencies.
	The examiner respectfully disagrees. In [0029], and [0039], Bhandari teaches:
“The data store 130 can include a database or other memory that includes, for example, usage logs 139 having records of user interactions with a virtualized desktop served up by the computing systems 106 and/or the computing environment 103. User interactions can include, for example, log-on requests, log-off requests…periods of activity or inactivity, as well as other interactions. Each interactions can be stored in the data store 130 in association with a timestamp describing the time the user interaction was performed” (emphasis added).
“Once data from the usage log 138 is filtered to obtain virtual desktop usage for a pool of virtual machines 206, the usage analysis engine 150 can parse the information to extract data for log-on and log-off requests. The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past. The usage analysis engine 150 can then generate a time series describing a number of users actively using virtual desktops provided by the virtual machines 206.”
	Bhandari teaches collecting usage data from a group of virtual machines/servers providing virtual desktops, and uses that data to generate a time series describing concurrent user activity. Thus, Bhandari teaches tracking of all virtual machines/servers, from a first virtual machine that a user logs into, representing an “anchor” virtual machine/server, to the last virtual machine/server that a user logs out of, representing an “end time” of the latest virtual machine/server, in order to generate the time series of user activity over a period of time. Therefore, since Bhandari teaches the limitations at issue, the examiner’s argument is not persuasive.

xxxii.	On page 24, the applicant traverses the rejections of claims 8, and 16 for similar reasons to those given with respect claim 1. Since none of the reasons given with respect to claims 1 were persuasive, the traversal of the rejection of claims 8, and 16 are similarly not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a computer system” in claims 9-12, and 14.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, describing a computer system comprising program code stored in persistent memory and run on a processor unit of ([0062]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a abstract idea without significantly more. 

Regarding claim 1, in step 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim recites a method. A method is one of the four statutory categories of invention.
In step 2A, prong 1 of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the following limitations recite a process that, under the broadest reasonable interpretation, covers a mental process but for recitation of generic computer components:
i.	“a method for monitoring virtual servers in real-time”,
ii.	“identifying, by a computer system, a group of virtual servers from virtual server events occurring within a time window in real-time”,
iii.	“determining, by the computer system, a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers”, and 
That is, nothing in the claimed limitations precludes the steps from reasonably being performed using pen and paper, or even within the human mind, but for recitation of generic computer components. For example, in limitation (i), the limitation recites generic computer component of “virtual servers”, which are recited at a high degree of generality. Further, in limitation (ii), but for the recited generic computer components (computer system, virtual server), the broadest reasonable interpretation of identifying a group of virtual servers from events includes an operation that can be performed in the human mind, by observing a list of virtual servers which have been created within a period of time, thereby identifying those virtual servers associated with a creation “event”. Further, in limitation (iii), but for the recited generic computer components (computer system, virtual server), the broadest reasonable interpretation of determining a metric for the group of virtual servers includes an operation that can be performed within the human mind, by observing a start and end time of creating or deploying a virtual server, and evaluating or judging a metric of how long it takes to create or deploy the virtual server. The concepts of observation, evaluation, and judgement have been determined to be mental processes (see 2019 PEG). If claim limitations, under their broadest reasonable interpretation, covers performance of the limitations as a mental process but for the recitation of generic computer components, then it falls within the mental process grouping of abstract ideas. According, the claim recites an abstract idea.
In step 2A, prong 2 of the 101 analysis, the examiner has determined that the following additional elements do not integrate this judicial exception into a practical application:
iv.	“performing, by the computer system, a set of actions using the metric”.
The additional element (iv) describes a step which, under its broadest reasonable interpretation, could comprise a step of outputting the metric in a database, outputting an entry in a log for either a customer or a data center, or outputting an alert to an administrator (according to claim 8). Any of these steps are considered steps of mere data output incidental to the primary process of determining the metric for the virtual servers, and which is merely a nominal or tangential addition to the claim, and which have been identified as insignificant post-solution activity (See MPEP 2106.05(g)). Therefore, the claim is directed to an abstract idea. 
Further, element (iv) could comprise a step that allocates resources to enable moving the metric toward a desired level of performance (according to claim 8). However, the broadest reasonable interpretation of allocating resources includes a mere assignment of resources, which can be done as a mental process of evaluating which resources should be assigned where, and then either remembering, or writing down the evaluation. Said differently, unless the allocated resources are actually used (in this case, by the method to actually move the metric toward the desired level of performance, instead of the metric merely being “enabled” to move), this step could reasonably be performed by a person of ordinary skill in the art as a step of evaluation. Steps of evaluation have been determined to be mental processes (see 2019 PEG), and therefore, should element (iv) be directed solely to allocating resources, element (iv) would be considered part of the mental process identified above in step 2A, prong 1.
In step 2B of the 101 analysis set forth in the 2019 PEG, the examiner has determined that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element identified in (iv) represents options that, besides resource allocation which would be considered as part of the mental process as explained above, amount to no more than mere data output implemented using generic computer components. Data output, or transmission, using components and functions claimed at a high level of generality have been determined by the courts as being well-understood, routine, and conventional activities in the field of computer functions (See MPEP 2106.05(d)) and do not amount inventive concept. Considering the additional elements individually and in combination, and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding claims 2-8, they are dependent upon claim 1, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. For example, claims 2-7 further describe observation and evaluation/judgement steps identified above as abstract. Claim 8, as described above with regard to step 2A, prongs 1 and 2, does not integrate the judicial exception into a practical application, or amount to significantly more than the judicial exception. Since none of the dependent claims resolve the deficiencies of claim 1, they are rejected for at least the same rationale.

Regarding claims 9-16, and 17-20, they comprise similar limitations to claims 1-8, and 1-4 respectively, and fail to resolve the deficiencies identified above by integrating the judicial exception into a practical application, or introducing significantly more than the judicial exception. They are therefore rejected for at least the same rationale.

Examiner’s Note
Claims 6, and 14 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if all other outstanding issues related to the claims are resolved.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 9-10, 12-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper et al. Pub. No.: US 2017/0109187 A1 (hereafter Cropper), in view of Maru et al. Pub. No.: US 2018/0060132 A1 (hereafter Maru).

Cropper and Maru were cited in the previous PTO-892 dated 1 June 2022.

Regarding claim 1, Cropper teaches the invention substantially as claimed, including:
A method for monitoring virtual servers in real-time, the method comprising: 
identifying, by a computer system, a group of virtual servers from virtual server events ([0089] FIG. 6 illustrates at 260 an example sequence of operations for deploying a virtual machine (i.e., virtual machines represent “virtual servers”), which in this embodiment includes associating the virtual machine with a temporal dynamic policy. The sequence of operations may be initiated, for example, in response to an administrator request to deploy a new virtual machine to a virtualized computing environment (i.e., the request represents an “event” to deploy, or create a new virtual machine in the virtualized computing environment). [0054] A hypervisor or virtual machine monitor (VMM) 118 may host one or more virtual machines (VMs 120 and may allocate to each virtual machine 120 a portion of the physical hardware resources of host 106 (i.e., a request to create a virtual machine adds the virtual machine to the group of virtual machines hosted by the hypervisor or VMM)) occurring within a time window in real-time ([0096] FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines (i.e., virtual machine group) in a virtualized computing environment. Block 302 defines a monitoring interval, and blocks 304 and 306 initiate a pair of nested FOR loops that, at each monitoring interval, analyze each temporal dynamic policy for each deployed virtual machine in the virtualized computing environment (i.e., monitoring interval represents a “time window” during which events that are to be monitored occur, such as virtual machine creation or deployment events as described below. Since the monitoring is periodic, it is considered to be “in real-time”)); 
determining, by the computer system, a metric…in real-time using the virtual server events occurring within the time window for the group of virtual servers ([0096] Block 310 accesses the time stamp (temporal attribute) (i.e., a “metric”) for the virtual machine that is to be tested by the temporal condition. [0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment (i.e., determining a time or duration associated with creation and deployment represents determining a time “metric” associated with creation of a virtual machine), activation, deactivation or idling of the virtual machine (i.e., during every monitoring interval, the monitor task collects time durations associated with request “events” for creation or deployment of virtual machines that occur during each monitoring interval)); and 
performing, by the computer system, a set of actions using the metric ([0097] If the condition is met, however, block 312 passes control to block 314 to access the virtual machine management action and suggest flag for the temporal dynamic policy. Block 316 determines if the suggest flag is set, and if not, passes control to block 318 to initiate the virtual machine management action (i.e., performing an action (or set of actions) in response to the metric (or “using the metric”) meeting a condition), and then to return control to block 306 to process additional temporal dynamic policies and/or deployed virtual machines).

	While Cropper discloses determining a metric representative of a time or duration for creation of a virtual machine in a group of virtual machines, the Cropper does not explicitly disclose:
determining, by the computer system, a metric for the group of virtual servers;

However, in analogous art, Maru teaches:
determining, by the computer system, a metric for the group of virtual servers ([0025] pool management for job execution 110 may create 190 pool(s) of computing resources 140, which may be single or multi-node clusters, virtualized servers. [0065] Resource management service 290 may monitor resource pools for changes, as discussed below with regard to FIGS. 11-14C…Pool monitoring 820 may, in some embodiments, generate pool-focused statistics, such as average operation times, median operation times, etc., which may be evaluated as part of event criteria (e.g., average pool startup time exceed X threshold) (i.e., average pool startup time is representative of startup, or creation of an entire pool of virtual machine servers). [0081] As indicated at 1210, metrics may be obtained for pool(s) of computing resources for a network-based service that are pools of computing resources that execute jobs selectively routed by the network-based service to different ones of the computing resources, in various embodiments. Metrics may include various kinds of events or data associated with a resource pool. For example, metrics may include lifecycle events or state changes for a resource pool, as discussed above with regard to FIG. 10 or lifecycle events or state changes for a resource, as discussed above with regard to FIG. 11. Metrics may include, in some embodiments, utilization, cost, speed, or other performance or operational information for a resource (e.g., processor utilization, network bandwidth utilization, etc.). Metrics may include, in some embodiments, health metrics (e.g., failure information or states from individual resources, service or provider network infrastructure) or information based on external events, such as weather, power failures, or network events (e.g., network partitions) (i.e., metrics indicative of pool startup/creation time, as well as performance metrics for the pool are collected, or “determined”));

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Maru’s teaching of determining pool-focused statistics, or metrics of startup/creation time and performance, with Cropper’s teaching of determining temporal attributes of virtual machines indicative of startup/creation time, to realize, with a reasonable expectation of success, a system that determines temporal attributes indicative of virtual machine server startup time, as in Cropper, or other metrics like performance for a pool of virtual machine servers, as in Maru. A person of ordinary skill would have been motivated to make this combination to result in optimal allocation and utilization of computing resources of a computing cluster or pool (Maru [0003]).

Regarding claim 2, Cropper further teaches:
repeating identifying, by the computer system, the group of virtual servers from the virtual server events occurring within the time window in real-time and determining, by the computer system, the metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers ([0096] FIG. 7 next illustrates an example sequence of operations 300 for monitor task 256 (FIG. 5), which periodically monitors the temporal dynamic policies associated with the deployed virtual machines in a virtualized computing environment (i.e., periodic monitoring “repeatedly” identifies time duration metrics for VM creation and deployment events)).

Regarding claim 4, Cropper further teaches:
creating, by the computer system, a virtual server record with a start time for a virtual server when a create request for the virtual server is detected in real-time; and updating, by the computer system, the virtual server record with an end time when running of the virtual server is detected in real-time ([0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine. [0076] A temporal attribute, in this regard, may refer to any time-related attribute of a virtual machine, e.g., based upon a point in time at which an event occurred or a duration since an event occurred. A temporal attribute may be represented in some embodiments by a time stamp, and may include a time of day and/or a date in some embodiments…a temporal attribute may be based upon a number of different types of events that may be associated with the life cycle of a virtual machine, e.g., when the virtual machine was created, deployed, activated, deactivated, idled, etc (i.e., duration represents a difference between a start time and an end time of a creation or deployment of a VM starting when a request for VM deployment is received, and ending when the VM is activated)).  

Regarding claim 5, Cropper further teaches:
the virtual server record is for a timeline associated with at least one a customer ([0048] User portal 83 provides access to the cloud computing environment for consumers (i.e., “customers”) and system administrators) and a data center ([0005] Virtualization is increasingly used in data centers and cloud computing applications), wherein the timeline comprises the start time and the end time ([0076] A temporal attribute may be based upon a number of different types of events that may be associated with the life cycle (i.e., “timeline”) of a virtual machine, e.g., when the virtual machine was created, deployed, activated, deactivated, idled, etc (i.e., the time between when a request to create a virtual machine and when the virtual machine is activated represents a timeline between a “start time” and an “end time”)).  

Regarding claim 7, Cropper further teaches:
the virtual server events comprise at least one of a create request event in which a create request is received to create a virtual server and a run event in which the virtual server begins running ([0013] Collecting the temporal attribute for a virtual machine may include determining a time or duration associated with creation, deployment, activation, deactivation or idling of the virtual machine. [0089] FIG. 6 illustrates at 260 an example sequence of operations for deploying a virtual machine, which in this embodiment includes associating the virtual machine with a temporal dynamic policy. The sequence of operations may be initiated, for example, in response to an administrator request to deploy a new virtual machine to a virtualized computing environment (i.e., creation or deployment of a virtual machine is associated with a request, or “event”, to create or deploy that virtual machine)).  

Regarding claims 9-10, 12-13, and 15, they are system claims comprising limitations similar to those of claims 1-2, 4-5, and 7 respectively, and are therefore rejected for at least the same rationale.

Regarding claims 17-18, and 20, they are product claims comprising limitations similar to those of claims 1-2, and 4 respectively, and are therefore rejected for at least the same rationale.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of Maru, as applied to claims 1, 9, and 17 above, and in further view of Bhandari et al. Pub. No.: US 2019/0213027 A1 (hereafter Bhandari).

Bhandari was cited in the previous PTO-892 dated 1 June 2022.

Regarding claim 3, while Cropper discloses determination of a metric, the combination of Cropper and Maru does not explicitly disclose:
pruning, by the computer system, a virtual server from the group of virtual servers when the virtual server is not needed for a future determination of the metric

	However, in analogous art, Bhandari teaches:
pruning, by the computer system, a virtual server from the group of virtual servers when the virtual server is not needed for a future determination of the metric ([0039] Once data from the usage log 138 is filtered to obtain virtual desktop usage for a pool of virtual machines 206, the usage analysis engine 150 can parse the information to extract data for log-on and log-off requests. The usage analysis engine 150 can use the log-on and log-off requests, for example, to identify a number of concurrent users logged in (or using) a virtual machine 206 at a particular time in the past. The usage analysis engine 150 can then generate a time series describing a number of users actively using virtual desktops provided by the virtual machines 206 (i.e., time series represents usage metrics for a pool, or “group” of virtual machines during a time interval). [0038] The usage analysis engine 150 can extract information from the usage log 138 for one or more organizations and pre-process the usage log 138 to construct a training data set used that can be used by the usage analysis engine 150 to build a predictive usage model 160. In some examples, the usage analysis engine 150 can pre-process the usage log 138 by filtering extraneous (or non-useful) data from the usage log 138 as well as identifying relevant variables in the filtered usage log 138, as will be described. Ultimately, the usage analysis engine 150 constructs a training data set which can be used to generate a time series or similar data model (i.e., data pertaining to virtual machines that is considered non-useful, or “not needed” is filtered, or pruned from use in building the predictive usage model of future usage)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Bhandari’s teaching of pruning non-useful data about virtual machines from a pool of virtual machines when making predictions of future usage, with the combination of Cropper and Maru’s teaching of determining a temporal attribute of a group of virtual machines, to realize, with a reasonable expectation of success, a system that determines a temporal attribute metric for a group of virtual machines, as in Cropper, and prunes non-useful data about the virtual machine group when making predictions, as in Bhandari. A person of ordinary skill would have been motivated to make this combination to enable identification of unused VMs enabling more efficient resource allocation (Bhandari [0003]).

Regarding claims 11, and 19, they comprise similar limitations to that of claim 3, and are therefore rejected for at least the same rationale.

Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cropper, in view of Maru, as applied to claims 1, and 9 above, and in further view of Ashok et al. Pub. No.: US 2014/0059542 A1 (hereafter Ashok).

Ashok was cited in the previous PTO-892 dated 1 June 2022.

Regarding claim 8, which Cropper discloses performing a set of actions, the combination of Cropper and Maru does not explicitly disclose:
the set of actions is selected from at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, sending an alert to a data center administrator, and allocating resources to enable moving the metric towards a desired level of performance.  

	However, in analogous art, Ashok teaches:
the set of actions is selected from at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, sending an alert to a data center administrator, and allocating resources to enable moving the metric towards a desired level of performance ([0063] Cloud controller 301 receives a request from the user to configure a virtual machine 309 with a designated CPU capacity of R CPU cores, where R is a positive real number. [0067] If, however, there are additional resources available to cloud computing environment 102 that can be allocated to deploy virtual machine 309, then, in step 504, cloud controller 301 provisions virtual machine 309 with the designated CPU capacity plus the additional CPU capacity (R+T CPU cores). By provisioning virtual machine 309 with more CPU capacity than requested by the user, the operating system and middleware tiers may be initialized using a multithreaded startup thereby reducing the deployment time of virtual machine 309 (i.e., additional resources are allocated to reduce, or “move” the deployment time metric lower, or in other words, to a better, more desirable level)).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ashok’s teaching of adjusting an allocation of resources to reduce a deployment time for a VM, with the combination of Cropper and Maru’s teaching of determining whether a metric indicating deployment time for a cluster of VMs meets a condition, and performing an action when it does not, to realize, with a reasonable expectation of success, a system that monitors a pool of virtual machine servers for deployment speed, determines that the deployment speed does not meet a condition, as in Cropper and Maru, and reduces deployment time of virtual machine servers by allocating additional resources for the deployment, as in Ashok. A person of ordinary skill would have been motivated to make this combination to improve the speed with which virtual machine resources are deployed (Ashok, Abstract, [0015]). 

Regarding claim 16, it comprises similar limitations to those of claim 8, and is therefore rejected for at least the same rationale.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195